Citation Nr: 0623715	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  93-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than January 6, 
2003, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to April 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1992 and July 2003 rating decisions 
of the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the December 1992 rating 
decision, the RO continued the 30 percent evaluation for 
sinusitis.  In the July 2003 rating decision, the RO awarded 
a total rating for compensation based upon individual 
unemployability, effective January 6, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The Board had to remand these claims in June 2005, in part, 
because the veteran had submitted additional evidence without 
a waiver of initial consideration by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2005).  A 
supplemental statement of the case was issued in July 2005.  
Following the supplemental statement of the case, the 
veteran's representative submitted additional evidence in 
August 2005 directly to the Board without a waiver of initial 
consideration by the agency of original jurisdiction.  That 
evidence addresses the service-connected sinusitis.  Thus, 
the claim must be remanded for the agency of original 
jurisdiction to consider the additional evidence.  

The claim for entitlement to an earlier effective date for 
the award of a total rating for compensation based upon 
individual unemployability must be held in abeyance, as it is 
inextricably intertwined with the claim for increase for 
sinusitis.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 
(Fed. Cir. 2001) (Where the facts underlying separate claims 
are "intimately connected," the interests of judicial 
economy and avoidance of piecemeal litigation require that 
the claims be adjudicated together); see also Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Thus, this claim cannot 
be adjudicated at the present time.

The additional evidence submitted by the veteran's 
representative is a letter from Dr. Joseph A. Motto.  In it, 
he indicates the veteran was seen in his office in April 
2005, June 2005, and July 2005 for "chronic sinusitis."  
Those treatment records are not associated with the claims 
file, and the Board finds that such records are relevant to 
the issue of entitlement to an increased rating for 
sinusitis.  Therefore, those treatment records should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Have the veteran complete a VA Form 
21-4142, Authorization and Consent to 
Release Information to VA, for the 
treatment records from Joseph A. Motto, 
and obtain those records.

2.  Readjudicate the claims for increase 
for sinusitis and an earlier effective 
date for a total rating for compensation 
based upon individual unemployability.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If he 
submits additional evidence to the Board following the 
issuance of the supplemental statement of the case, unless a 
waiver is submitted along with the additional evidence, the 
claim will need to be remanded for initial consideration by 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


